Citation Nr: 1708206	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to July 1971, to include a tour of duty in the Republic of Vietnam.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO that, in pertinent part, denied service connection for a bilateral foot disability and for a bilateral hearing loss disability.  The Veteran timely appealed.

In August 2011, the Veteran and his wife testified during a video conference hearing.  Consistent with the Veteran's assertions and the record, the Board recharacterized the issue with regard to the bilateral foot disability to reflect the correct procedural posture.

In March 2014, the Board found new and material evidence to reopen the claim for service connection for a bilateral foot disability; and remanded the appeal for additional development.

The appeal subsequently was returned to the Board; and in November 2016, the Board requested a medical expert opinion to resolve questions involved in the appeal.

In March 2017, the Veteran's wife filed an application (VA Form 21-534) for dependency and indemnity compensation (DIC), death pension, and accrued benefits. VA interprets DIC claims to include a request to substitute.  However, because the Veteran had passed away after his claim was certified to the Board (but prior to a Board decision), the appeal must be dismissed and returned to the RO for a determination in the first instance regarding basic eligibility for substitution.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  The Board notes that any adverse RO determination as to basic eligibility is appealable to the Board.  Id.

The matter of determining the eligibility of the individual who filed the March 2017 application, which includes a request for substitution, is hereby referred to the RO for appropriate action.  

Moreover, the issues of entitlement to DIC, death pension, and accrued benefits; and entitlement to burial benefits, have been raised by the record in March 2017 documents, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they also are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran died on December [redacted], 2016, while the appeal before the Board was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  As noted above, a DIC application, to include a request for substitution, has been filed in this case and action on that request was referred to the AOJ for consideration in the first instance.


ORDER

The appeal is dismissed.




		
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


